EXHIBIT GENERAL FINANCE CORPORATION NEWS RELEASE (For Immediate Release) GENERAL FINANCE CORPORATION REPORTS THIRD QUARTER FY 2009 RESULTS Pasadena, CA – May 14, 2009 - General Finance Corporation (“General Finance” or “GFN”) (NASDAQ: GFN) (NASDAQ;GFNCW) (NASDAQ: GFNCU) today announced its financial results for the quarter ended March 31, 2009 (“QE3 FY 2009”). Results for the quarter included RWA Holdings Pty Limited (“Royal Wolf”), the leading provider of portable storage solutions in Australia and New Zealand, and Pac-Van, Inc. (“Pac-Van”), a key provider of modular buildings and mobile office units in the U.S. The unaudited non-GAAP financial information for the quarter ended March 31, 2008 (“QE3 FY 2008”), which combines the results of Pac-Van with the consolidated results of General Finance, is provided for comparison purposes.
